 Case 3:20-cv-00098-REP Document 99 Filed 03/30/20 Page 1 of 2 PageID# 2912




                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION



 STEVES AND SONS,INC.,

                        Plaintiff,
                                                            Civil Action No. 3:20-cv-000098



 JELD-WEN,INC.,

                        Defendant.



             AMENDMENTS TO SCHEDULING ORDER(ECF NO.67) AND
        PREVIOUS AMENDEMENTS TO SCHEDULING ORDER lECF. NO.701

        WHEREAS,the Scheduling Order(ECF No. 67) and previous amendments thereto(ECF

No. 70) provide for a substantially complete production of documents in response to document

requests on April 6, 2020;

       WHEREAS,the Scheduling Order and previous amendments thereto provide for a written

discovery request deadline of April 3,2020, which precedes the substantially complete production

of documents;

       WHEREAS, Steves represents that counsel for the parties have conferred and are agreed

that the deadline for written discovery requests should be moved from April 3 to April 10, 2020
so that the parties have the opportunity to serve further written discovery requests with the benefit

of substantially complete document productions;
Case 3:20-cv-00098-REP Document 99 Filed 03/30/20 Page 2 of 2 PageID# 2913
